This is an action to quiet title against the lien of a street assessment bond. It is unnecessary to state the facts of the case. The bond issued for the payment of street improvement work done pursuant to the "Vrooman act" in the city of Los Angeles under the same specifications considered by the supreme court in Woollacott v. Meekin, 151 Cal. 701, [91 P. 912], andVan Loenen v. Gillespie, 152 Cal. 222, [96 P. 87], and by this court in Glassell v. O'Dea, 7 Cal.App. 472, [95 P. 44]. In all these cases it was held, on the authority ofBlochman v. Spreckels, 135 Cal. 662, [67 P. 1061], andGoldtree v. Spreckels, 135 Cal. 666, [67 P. 1091], that such specifications rendered void the assessment for street work based thereon.
The other point made, that the judgment should be reversed because the term of office of the city treasurer who was made one of the defendants expired after the cause was submitted and before it was decided by the trial court, and his successor in office was not substituted as a defendant in the action, is hardly to be seriously considered. The decree adjudicates that the assessment and bond are void, and the injunction granted runs against all the defendants, as well as the city treasurer and his successors in office. If the reference to the city treasurer were eliminated, the rights of the parties would be fully determined, and the decree complete. It, therefore, became unnecessary to determine what effect, if any, the failure to substitute the successor of Workman would have upon the judgment, and the denial of the motion to vacate judgment as to him was not prejudicial.
Judgment and orders appealed from affirmed.
  Allen, P. J., and Shaw, J., concurred. *Page 194